 Case 2:20-cv-08472-VAP-RAO Document 24 Filed 01/27/21 Page 1 of 17 Page ID #:264



 1   Briana M. Kim (SBN: 255966)
     briana@brianakim.com
 2
     Christian F. Pereira (SBN: 251599)
 3   christian@lawcfp.com
     Ian A. Cuthbertson (SBN: 325591)
 4
     ian@lawcfp.com
 5   BRIANA KIM, PC
     249 E. Ocean Blvd., Suite 814
 6
     Long Beach, CA 90802
 7   Telephone: (714) 482-6301
     Facsimile: (714) 482-6302
 8

 9   Attorneys for Plaintiff
10
     FERNANDO SANCHEZ

11                       UNITED STATES DISTRICT COURT
12        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
13
     FERNANDO SANCHEZ, an individual, Case No.: 2:20-cv-08472-VAP-RAO
14
                 Plaintiff,                 STIPULATED PROTECTIVE
15
                                            ORDER
16                     v.
17
     MASTER PROTECTION, LP, d.b.a.
18   FIREMASTER, et al.,                    Judge: Hon. Rozella A. Oliver
19

20               Defendants.
21

22

23

24

25

26

27

28

                                           1
                              STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-08472-VAP-RAO Document 24 Filed 01/27/21 Page 2 of 17 Page ID #:265



 1      I.       PURPOSES AND LIMITATIONS
 2            Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use extends
 9   only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles. The parties further acknowledge, as set forth
11   in Section XIII(C), below, that this Stipulated Protective Order does not entitle them
12   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
13   procedures that must be followed and the standards that will be applied when a party
14   seeks permission from the Court to file material under seal.
15      II.      GOOD CAUSE STATEMENT
16            This action is likely to involve trade secrets, customer and pricing lists and
17   other valuable research, development, commercial, financial, technical and/or
18   proprietary information for which special protection from public disclosure and from
19   use for any purpose other than prosecution of this action is warranted. Such
20   confidential and proprietary materials and information consist of, among other
21   things, confidential business or financial information, information regarding
22   confidential business practices, or other confidential research, development, or
23   commercial information (including information implicating privacy rights of third
24   parties), information otherwise generally unavailable to the public (e.g., names,
25   addresses, and other contact information for Defendants’ employees and agents), or
26   which may be privileged or otherwise protected from disclosure under state or
27   federal statutes, court rules, case decisions, or common law. Accordingly, to
28   expedite the flow of information, to facilitate the prompt resolution of disputes over

                                             2
                                STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-08472-VAP-RAO Document 24 Filed 01/27/21 Page 3 of 17 Page ID #:266



 1   confidentiality of discovery materials, to adequately protect information the parties
 2   are entitled to keep confidential, to ensure that the parties are permitted reasonable
 3   necessary uses of such material in preparation for and in the conduct of trial, to
 4   address their handling at the end of the litigation, and serve the ends of justice, a
 5   protective order for such information is justified in this matter. It is the intent of the
 6   parties that information will not be designated as confidential for tactical reasons
 7   and that nothing be so designated without a good faith belief that it has been
 8   maintained in a confidential, non-public manner, and there is good cause why it
 9   should not be part of the public record of this case.
10      III.     DEFINITIONS
11          A.     Action: The adjudication of Fernando Sanchez’s claims against the
12   Master Protection, LP, d.b.a. FireMaster; Johnson Controls, Inc.; and any other
13   potential defendants.
14          B.     Challenging Party: A Party or Non-Party that challenges the
15   designation of information or items under this Order.
16          C.     “CONFIDENTIAL” Information or Items: Information (regardless of
17   how it is generated, stored or maintained) or tangible things that qualify for
18   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
19   the Good Cause Statement.
20          D.     Counsel: Outside Counsel of Record and House Counsel (as well as
21   their support staff).
22          E.     Designating Party: A Party or Non-Party that designates information or
23   items that it produces in disclosures or in responses to discovery as
24   “CONFIDENTIAL.”
25          F.     Disclosure or Discovery Material: All items or information, regardless
26   of the medium or manner in which it is generated, stored, or maintained (including,
27   among other things, testimony, transcripts, and tangible things), that are produced or
28   generated in disclosures or responses to discovery in this matter.

                                            3
                               STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-08472-VAP-RAO Document 24 Filed 01/27/21 Page 4 of 17 Page ID #:267



 1         G.     Expert: A person with specialized knowledge or experience in a matter
 2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 3   an expert witness or as a consultant in this Action.
 4         H.     House Counsel: Attorneys who are employees of a party to this Action.
 5   House Counsel does not include Outside Counsel of Record or any other outside
 6   counsel.
 7         I.     Non-Party: Any natural person, partnership, corporation, association,
 8   or other legal entity not named as a Party to this action.
 9         J.     Outside Counsel of Record: Attorneys who are not employees of a party
10   to this Action but are retained to represent or advise a party to this Action and have
11   appeared in this Action on behalf of that party or are affiliated with a law firm which
12   has appeared on behalf of that party, and includes support staff.
13         K.     Party: Any party to this Action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16         L.     Producing Party: A Party or Non-Party that produces Disclosure or
17   Discovery Material in this Action.
18         M.     Professional Vendors: Persons or entities that provide litigation support
19   services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
21   and their employees and subcontractors.
22         N.     Protected Material: Any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL.”
24         O.     Receiving Party: A Party that receives Disclosure or Discovery
25   Material from a Producing Party.
26   //
27   //
28   //

                                           4
                              STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-08472-VAP-RAO Document 24 Filed 01/27/21 Page 5 of 17 Page ID #:268



 1      IV.       SCOPE
 2           A.    The protections conferred by this Stipulation and Order cover not only
 3   Protected Material (as defined above), but also (1) any information copied or
 4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 5   compilations of Protected Material; and (3) any testimony, conversations, or
 6   presentations by Parties or their Counsel that might reveal Protected Material.
 7           B.    Any use of Protected Material at trial shall be governed by the orders
 8   of the trial judge. This Order does not govern the use of Protected Material at trial.
 9      V.        DURATION
10           Once the action proceeds to trial, all of the information that was designated as
11   confidential or maintained pursuant to this Protective Order becomes public and will
12   be presumptively available to all members of the public, including the press, unless
13   compelling reasons supported by specific factual findings to proceed otherwise are
14   made to the trial judge in advance of the trial. See Kamakana v. City and County of
15   Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
16   showing for sealing documents produced in discovery from “compelling reasons”
17   standard when merits-related documents are part of court record). Accordingly, the
18   terms of this Protective Order do not extend beyond the commencement of the trial.
19      VI.       DESIGNATING PROTECTED MATERIAL
20           A.    Exercise of Restraint and Care in Designating Material for Protection
21                 1. Each Party or Non-Party that designates information or items for
22                    protection under this Order must take care to limit any such
23                    designation to specific material that qualifies under the appropriate
24                    standards. The Designating Party must designate for protection only
25                    those parts of material, documents, items, or oral or written
26                    communications that qualify so that other portions of the material,
27                    documents, items, or communications for which protection is not
28                    warranted are not swept unjustifiably within the ambit of this Order.

                                            5
                               STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-08472-VAP-RAO Document 24 Filed 01/27/21 Page 6 of 17 Page ID #:269



 1            2. Mass, indiscriminate, or routinized designations are prohibited.
 2               Designations that are shown to be clearly unjustified or that have
 3               been made for an improper purpose (e.g., to unnecessarily encumber
 4               the case development process or to impose unnecessary expenses
 5               and burdens on other parties) may expose the Designating Party to
 6               sanctions.
 7            3. If it comes to a Designating Party’s attention that information or
 8               items that it designated for protection do not qualify for protection,
 9               that Designating Party must promptly notify all other Parties that it
10               is withdrawing the inapplicable designation.
11       B.   Manner and Timing of Designations
12            1. Except as otherwise provided in this Order (see, e.g., Section
13               B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
14               Discovery Material that qualifies for protection under this Order
15               must be clearly so designated before the material is disclosed or
16               produced.
17            2. Designation in conformity with this Order requires the following:
18                  a. For information in documentary form (e.g., paper or
19                     electronic documents, but excluding transcripts of depositions
20                     or other pretrial or trial proceedings), that the Producing Party
21                     affix at a minimum, the legend “CONFIDENTIAL”
22                     (hereinafter “CONFIDENTIAL legend”), to each page that
23                     contains protected material. If only a portion or portions of
24                     the material on a page qualifies for protection, the Producing
25                     Party also must clearly identify the protected portion(s) (e.g.,
26                     by making appropriate markings in the margins).
27                  b. A Party or Non-Party that makes original documents
28                     available for inspection need not designate them for

                                      6
                         STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-08472-VAP-RAO Document 24 Filed 01/27/21 Page 7 of 17 Page ID #:270



 1                     protection until after the inspecting Party has indicated which
 2                     documents it would like copied and produced. During the
 3                     inspection and before the designation, all of the material made
 4                     available for inspection shall be deemed “CONFIDENTIAL.”
 5                     After the inspecting Party has identified the documents it
 6                     wants copied and produced, the Producing Party must
 7                     determine which documents, or portions thereof, qualify for
 8                     protection under this Order. Then, before producing the
 9                     specified documents, the Producing Party must affix the
10                     “CONFIDENTIAL legend” to each page that contains
11                     Protected Material. If only a portion or portions of the
12                     material on a page qualifies for protection, the Producing
13                     Party also must clearly identify the protected portion(s) (e.g.,
14                     by making appropriate markings in the margins).
15                  c. For testimony given in depositions, that the Designating Party
16                     identify the Disclosure or Discovery Material on the record,
17                     before the close of the deposition all protected testimony.
18                  d. For information produced in form other than document and
19                     for any other tangible items, that the Producing Party affix in
20                     a prominent place on the exterior of the container or
21                     containers in which the information is stored the legend
22                     “CONFIDENTIAL.” If only a portion or portions of the
23                     information warrants protection, the Producing Party, to the
24                     extent practicable, shall identify the protected portion(s).
25       C.   Inadvertent Failure to Designate
26            1. If timely corrected, an inadvertent failure to designate qualified
27               information or items does not, standing alone, waive the
28               Designating Party’s right to secure protection under this Order for

                                      7
                         STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-08472-VAP-RAO Document 24 Filed 01/27/21 Page 8 of 17 Page ID #:271



 1                    such material. Upon timely correction of a designation, the
 2                    Receiving Party must make reasonable efforts to assure that the
 3                    material is treated in accordance with the provisions of this Order.
 4      VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5         A.     Timing of Challenges
 6                1. Any party or Non-Party may challenge a designation of
 7                    confidentiality at any time that is consistent with the Court’s
 8                    Scheduling Order.
 9         B.     Meet and Confer
10                1. The Challenging Party shall initiate the dispute resolution process
11                    under Local Rule 37.1, et seq.
12         C.     The burden of persuasion in any such challenge proceeding shall be on
13   the Designating Party. Frivolous challenges, and those made for an improper
14   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
15   parties) may expose the Challenging Party to sanctions. Unless the Designating Party
16   has waived or withdrawn the confidentiality designation, all parties shall continue to
17   afford the material in question the level of protection to which it is entitled under the
18   Producing Party’s designation until the Court rules on the challenge.
19      VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
20         A.     Basic Principles
21                1. A Receiving Party may use Protected Material that is disclosed or
22                    produced by another Party or by a Non-Party in connection with this
23                    Action only for prosecuting, defending, or attempting to settle this
24                    Action. Such Protected Material may be disclosed only to the
25                    categories of persons and under the conditions described in this
26                    Order. When the Action has been terminated, a Receiving Party
27                    must comply with the provisions of Section XIV below.
28

                                            8
                               STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-08472-VAP-RAO Document 24 Filed 01/27/21 Page 9 of 17 Page ID #:272



 1            2. Protected Material must be stored and maintained by a Receiving
 2               Party at a location and in a secure manner that ensures that access is
 3               limited to the persons authorized under this Order.
 4       B.   Disclosure of “CONFIDENTIAL” Information or Items
 5            1. Unless otherwise ordered by the Court or permitted in writing by the
 6               Designating Party, a Receiving Party may disclose any information
 7               or item designated “CONFIDENTIAL” only to:
 8                  a. The Receiving Party’s Outside Counsel of Record in this
 9                     Action, as well as employees of said Outside Counsel of
10                     Record to whom it is reasonably necessary to disclose the
11                     information for this Action;
12                  b. The officers, directors, and employees (including House
13                     Counsel) of the Receiving Party to whom disclosure is
14                     reasonably necessary for this Action;
15                  c. Experts (as defined in this Order) of the Receiving Party to
16                     whom disclosure is reasonably necessary for this Action and
17                     who have signed the “Acknowledgment and Agreement to Be
18                     Bound” (Exhibit A);
19                  d. The Court and its personnel;
20                  e. Court reporters and their staff;
21                  f. Professional jury or trial consultants, mock jurors, and
22                     Professional Vendors to whom disclosure is reasonably
23                     necessary or this Action and who have signed the
24                     “Acknowledgment and Agreement to be Bound” attached as
25                     Exhibit A hereto;
26                  g. The author or recipient of a document containing the
27                     information or a custodian or other person who otherwise
28                     possessed or knew the information;

                                      9
                         STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-08472-VAP-RAO Document 24 Filed 01/27/21 Page 10 of 17 Page ID #:273



 1                      h. During their depositions, witnesses, and attorneys for
 2                         witnesses, in the Action to whom disclosure is reasonably
 3                         necessary provided: (i) the deposing party requests that the
 4                         witness sign the “Acknowledgment and Agreement to Be
 5                         Bound;” and (ii) they will not be permitted to keep any
 6                         confidential     information     unless     they     sign    the
 7                         “Acknowledgment and Agreement to Be Bound,” unless
 8                         otherwise agreed by the Designating Party or ordered by the
 9                         Court. Pages of transcribed deposition testimony or exhibits
10                         to depositions that reveal Protected Material may be
11                         separately bound by the court reporter and may not be
12                         disclosed to anyone except as permitted under this Stipulated
13                         Protective Order; and
14                      i. Any mediator or settlement officer, and their supporting
15                         personnel, mutually agreed upon by any of the parties
16                         engaged in settlement discussions.
17      IX.     PROTECTED MATIERAL SUPOENAED OR ORDERED
18              PRODUCED IN OTHER LITIGATION
19         A.     If a Party is served with a subpoena or a court order issued in other
20   litigation that compels disclosure of any information or items designated in this
21   Action as “CONFIDENTIAL,” that Party must:
22                1. Promptly notify in writing the Designating Party. Such notification
23                   shall include a copy of the subpoena or court order;
24                2. Promptly notify in writing the party who caused the subpoena or
25                   order to issue in the other litigation that some or all of the material
26                   covered by the subpoena or order is subject to this Protective Order.
27                   Such notification shall include a copy of this Stipulated Protective
28                   Order; and

                                          10
                             STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-08472-VAP-RAO Document 24 Filed 01/27/21 Page 11 of 17 Page ID #:274



 1                  3. Cooperate with respect to all reasonable procedures sought to be
 2                     pursued by the Designating Party whose Protected Material may be
 3                     affected.
 4           B.     If the Designating Party timely seeks a protective order, the Party
 5   served with the subpoena or court order shall not produce any information
 6   designated in this action as “CONFIDENTIAL” before a determination by the Court
 7   from which the subpoena or order issued, unless the Party has obtained the
 8   Designating Party’s permission. The Designating Party shall bear the burden and
 9   expense of seeking protection in that court of its confidential material and nothing
10   in these provisions should be construed as authorizing or encouraging a Receiving
11   Party in this Action to disobey a lawful directive from another court.
12      X.        A NON-PARTY’S PROTECTED MATIERAL SOUGHT TO BE
13                  PRODUCED IN THIS LITIGATION
14           A.     The terms of this Order are applicable to information produced by a
15   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
16   produced by Non-Parties in connection with this litigation is protected by the
17   remedies and relief provided by this Order. Nothing in these provisions should be
18   construed as prohibiting a Non-Party from seeking additional protections.
19           B.     In the event that a Party is required, by a valid discovery request, to
20   produce a Non-Party’s confidential information in its possession, and the Party is
21   subject to an agreement with the Non-Party not to produce the Non-Party’s
22   confidential information, then the Party shall:
23                  1. Promptly notify in writing the Requesting Party and the Non-Party
24                     that some or all of the information requested is subject to a
25                     confidentiality agreement with a Non-Party;
26                  2. Promptly provide the Non-Party with a copy of the Stipulated
27                     Protective Order in this Action, the relevant discovery request(s),
28

                                            11
                               STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-08472-VAP-RAO Document 24 Filed 01/27/21 Page 12 of 17 Page ID #:275



 1                    and a reasonably specific description of the information requested;
 2                    and
 3                 3. Make the information requested available for inspection by the Non-
 4                    Party, if requested.
 5          C.     If the Non-Party fails to seek a protective order from this court within
 6   14 days of receiving the notice and accompanying information, the Receiving Party
 7   may produce the Non-Party’s confidential information responsive to the discovery
 8   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 9   not produce any information in its possession or control that is subject to the
10   confidentiality agreement with the Non-Party before a determination by the court.
11   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
12   of seeking protection in this court of its Protected Material.
13        XI.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14          A.     If a Receiving Party learns that, by inadvertence or otherwise, it has
15   disclosed Protected Material to any person or in any circumstance not authorized
16   under this Stipulated Protective Order, the Receiving Party must immediately (1)
17   notify in writing the Designating Party of the unauthorized disclosures, (2) use its
18   best efforts to retrieve all unauthorized copies of the Protected Material, (3) inform
19   the person or persons to whom unauthorized disclosures were made of all the terms
20   of this Order, and (4) request such person or persons to execute the
21   “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit
22   A.
23        XII. INADVERTENT PRODUCTION OF PRIVILEGED OR
24               OTHERWISE PROTECTED MATERIAL
25          A.     When a Producing Party gives notice to Receiving Parties that certain
26   inadvertently produced material is subject to a claim of privilege or other protection,
27   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
28   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

                                            12
                               STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-08472-VAP-RAO Document 24 Filed 01/27/21 Page 13 of 17 Page ID #:276



 1   may be established in an e-discovery order that provides for production without prior
 2   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 3   parties reach an agreement on the effect of disclosure of a communication or
 4   information covered by the attorney-client privilege or work product protection, the
 5   parties may incorporate their agreement in the Stipulated Protective Order submitted
 6   to the Court.
 7        XIII. MISCELLANEOUS
 8          A.       Right to Further Relief
 9                   1. Nothing in this Order abridges the right of any person to seek its
10                      modification by the Court in the future.
11          B.       Right to Assert Other Objections
12                   1. By stipulating to the entry of this Protective Order, no Party waives
13                      any right it otherwise would have to object to disclosing or
14                      producing any information or item on any ground not addressed in
15                      this Stipulated Protective Order. Similarly, no Party waives any
16                      right to object on any ground to use in evidence of any of the
17                      material covered by this Protective Order.
18          C.       Filing Protected Material
19                   1. A Party that seeks to file under seal any Protected Material must
20                      comply with Civil Local Rule 79-5. Protected Material may only be
21                      filed under seal pursuant to a court order authorizing the sealing of
22                      the specific Protected Material at issue. If a Party's request to file
23                      Protected Material under seal is denied by the Court, then the
24                      Receiving Party may file the information in the public record unless
25                      otherwise instructed by the Court.
26   //
27   //
28   //

                                             13
                                STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-08472-VAP-RAO Document 24 Filed 01/27/21 Page 14 of 17 Page ID #:277



 1        XIV. FINAL DISPOSITION
 2          A.    After the final disposition of this Action, as defined in Section V, within
 3   sixty (60) days of a written request by the Designating Party, each Receiving Party
 4   must return all Protected Material to the Producing Party or destroy such material.
 5   As used in this subdivision, “all Protected Material” includes all copies, abstracts,
 6   compilations, summaries, and any other format reproducing or capturing any of the
 7   Protected Material. Whether the Protected Material is returned or destroyed, the
 8   Receiving Party must submit a written certification to the Producing Party (and, if
 9   not the same person or entity, to the Designating Party) by the 60 day deadline that
10   (1) identifies (by category, where appropriate) all the Protected Material that was
11   returned or destroyed and (2) affirms that the Receiving Party has not retained any
12   copies, abstracts, compilations, summaries or any other format reproducing or
13   capturing any of the Protected Material. Notwithstanding this provision, Counsel
14   are entitled to retain an archival copy of all pleadings, motion papers, trial,
15   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
16   and trial exhibits, expert reports, attorney work product, and consultant and expert
17   work product, even if such materials contain Protected Material. Any such archival
18   copies that contain or constitute Protected Material remain subject to this Protective
19   Order as set forth in Section V.
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                           14
                              STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-08472-VAP-RAO Document 24 Filed 01/27/21 Page 15 of 17 Page ID #:278



 1         B.     Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4

 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6

 7   Dated: January 26, 2021                          BRIANA KIM, PC
 8

 9                                                   /s/ Ian A. Cuthbertson
                                                        Briana M. Kim
10
                                                     Christian F. Pereira
11                                                   Ian A. Cuthbertson
                                                    Attorneys for Plaintiff
12
                                                   FERNANDO SANCHEZ
13

14   Dated: January 26, 2021             OGLETREE, DEAKINS, NASH, SMOAK
                                                & STEWART, P.C.
15

16

17                                                   /s/ Mark F. Lovell
18                                                     Kathryn B. Gray
                                                        Mark F. Lovell
19                                                     Tiffany E. Yim
20                                                Attorneys for Defendants
                                           Master Protection, LP, d.b.a. Firemaster;
21                                               and Johnson Controls, Inc.
22

23   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

24   Dated: January 27, 2021

25

26                                             HON. ROZELLA A. OLIVER
                                          UNITED STATES MAGISTRATE JUDGE
27

28

                                          15
                             STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-08472-VAP-RAO Document 24 Filed 01/27/21 Page 16 of 17 Page ID #:279



 1         Pursuant to Local Rule 5-4.3.4 (a)(2)(i), the filers of this report attest that all
 2   other signatories listed, and on whose behalf the filing is submitted, concur in the
 3   filing’s content and have authorized the filing.
 4

 5   Dated: January 26, 2021                              BRIANA KIM, PC
 6

 7                                                        /s/ Ian A. Cuthbertson
                                                             Briana M. Kim
 8
                                                          Christian F. Pereira
 9                                                        Ian A. Cuthbertson
                                                         Attorneys for Plaintiff
10
                                                        FERNANDO SANCHEZ
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           16
                              STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-08472-VAP-RAO Document 24 Filed 01/27/21 Page 17 of 17 Page ID #:280



 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I,                               [print or type full name], of
 4                                      [print or type full address], declare under penalty of
 5   perjury that I have read in its entirety and understand the Stipulated Protective Order
 6   that was issue by the United States District Court for the Central District of
 7   California on [DATE] in the case of                                  [insert            formal
 8   name of the case and the number and initials assigned to it by the Court]. I agree to
 9   comply with and to be bound by all the terms of this Stipulated Protective Order and
10   I understand and acknowledge that failure to so comply could expose me to sanctions
11   and punishment in the nature of contempt. I solemnly promise that I will not disclose
12   in any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of this
14   Order.
15           I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint                                   [print       or
19   type full name] of                                                             [print       or
20   type full address and telephone number] as my California agent for service of process
21   in connection with this action or any proceedings related to enforcement of this
22   Stipulated Protective Order.
23

24   Date:
25   City and State where sworn and signed:
26   Printed Name:
27

28   Signature:

                                             17
                                STIPULATED PROTECTIVE ORDER
